Exhibit 99 TI to return more cash to shareholders with 24% dividend increase and authorization for additional $6.0 billion in share repurchases DALLAS (Sept. 21, 2017) – Texas Instruments Incorporated (TI) (NASDAQ: TXN) today said it will raise its quarterly cash dividend by 24 percent, from $0.50 per share to $0.62, or $2.48 annualized. The higher dividend will be payable November 13, 2017, to stockholders of record on October 31, 2017, contingent upon formal declaration by the board of directors at its regular meeting in October. The board of directors also authorized the company to repurchase an additional $6.0 billion of its common stock over time. This is in addition to approximately $4.6 billion of previously authorized repurchases that remained at the end of June 2017. Dividend increases and share repurchases are both part of TI's capital management strategy and reflect the company’s strong free cash flow generation and commitment to return excess cash to shareholders. With today’s announcement, the company has increased dividends each of the past 14 years, and through consistent share repurchases has reduced outstanding shares by 42 percent since the end of 2004. Over the last 12 months, TI paid 47 percent of free cash flow in dividends.
